UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 07-1560



ANTHONY WENDELL SPENCE,

                                              Plaintiff - Appellant,

          versus


UNITED STATES CIA,

                                               Defendant - Appellee.


Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. Louise W. Flanagan, Chief
District Judge. (5:07-cv-00138-FL)


Submitted:   October 18, 2007             Decided:   October 22, 2007


Before WILKINSON, NIEMEYER, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Anthony Wendell Spence, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Anthony Wendell Spence appeals the district court’s order

accepting the recommendation of the magistrate judge and dismissing

Spence’s civil action as frivolous and for failure to state a

claim.   We have reviewed the record and find no reversible error.

Accordingly, we deny leave to proceed in forma pauperis and dismiss

the appeal for the reasons stated by the district court.        See

Spence v. United States, No. 5:07-cv-00138-FL (E.D.N.C. May 10,

2007).   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                           DISMISSED




                               - 2 -